DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on January 13, 2021, with respect to objections to claims 1 and 8 have been considered and are persuasive. Objections to claims 1 and 8 have been withdrawn, with the exceptions noted below.
4.	Applicant’s arguments regarding rejection of claims 1-3, 5-10, and 12-14 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Nakao ‘874 (US 2011/0134874) to clearly teach the amended limitations in claims 1-3, 5-10, and 12-14.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system, the device comprising:" in lines 1-2. “The device” lacks antecedent basis, and it is unclear whether “the device” is “a user equipment (UE)” or another device.
For purposes of examination, the examiner’s interpretation is “a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system, the UE comprising:” in claim 8, lines 1-2. Whether the intent is for the limitation “a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system, the device comprising:” to be “a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system, the UE comprising:” or not, correction is required for claim 8 to be definite.
Claims 9-10 and 12-14 are rejected as being dependent of the rejected claim 8.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337 (US 2016/0066337, “Sartori ‘337”), in view of Nakao ‘874 (US 2011/0134874, “Nakao ‘874”).
Regarding claims 1 and 8, Sartori ‘337 discloses a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system (FIG. 7, para 48; D2D UE transmits a SCI message to another D2D UE), the device comprising: 
a radio frequency (RF) unit to transmit and receive a radio signal (FIG. 9, para 88 and 92-93; D2D UE includes a transceiver 1170 with transmit and receive antennas 1175); and 
a processor connected to the RF unit (FIG. 9, para 88 and 93; processing unit 1100) to operate, 
wherein the processor: 
determines a number of bits of a resource allocation field of an SCI format as N, wherein N is a natural number (FIGS. 7 and 9, para 31, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format; unused bits of the SCI format are padded with zero; thus, the total number of bits in the SCI message is determined, and the number of bits in the SCI message to be used for resource allocation information is determined, in order to be able to pad the unused bits with zeros),
identifies a number of bits to be used in the resource allocation field (FIGS. 7 and 9, para 31, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format; unused bits of the SCI format are padded with zero; thus, the number of bits to be used for resource allocation information is determined, in order to be able to pad the unused bits), 
generates the SCI format comprising the resource allocation field and other fields (FIGS. 7 and 9, para 31-32, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format, and a format flag which indicates the format), and
transmits the generated SCI format to another UE (FIGS. 7 and 9, para 31, 48, 50, and 93; processor inside the D2D UE executes instructions to generate a resource allocation message that is a SCI message; D2D UE transmits the SCI message to another D2D UE; the SCI message is encoded according to a certain SCI format; thus, the processor inside the D2D UE generates the SCI format, and transmits the SCI format to the other D2D UE).
However, Sartori ‘337 does not specifically disclose wherein based on the number of bits to be used in the resource allocation field being less than the number of bits of the resource allocation field, the UE pads, with zeros, bits other than the bits to be used in the resource allocation field until a size of the resource allocation field is equal to the N.
Nakao ‘874 teaches wherein based on the number of bits to be used in the resource allocation field being less than the number of bits of the resource allocation field, the UE pads, with zeros, bits other than the bits to be used in the resource allocation field until a size of the resource allocation field is equal to the N (para 108; the size of the downlink resource allocation information is smaller than the size of the uplink resource allocation information; the downlink resource allocation information is padded with zeros, to make the size of the downlink resource allocation information equal to the size of the uplink resource allocation information; thus, resource allocation information is padded with zeros, based on the size of the resource allocation information being smaller than a desired size of the resource allocation information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sartori ‘337’s device for transmitting SCI, to include Nakao ‘874’s resource allocation information that is padded with zeros, based on the size of the resource allocation information being smaller than the desired size of the resource allocation information. The motivation for doing so would have been to improve the use efficiency of frequency when communication bandwidths are asymmetric between uplink and downlink (Nakao ‘874, para 21).
Regarding claims 2 and 9, Sartori ‘337 in combination with Nakao ‘874 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Sartori ‘337 teaches wherein a total number of bits comprised in the SCI format is a fixed value (para 83; the SCI message is not variable in length; thus, the SCI format has a fixed total number of bits).
9.	Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, and further in view of 3GPP ‘202 (HUAWEI, et al., .
Regarding claims 3 and 10, Sartori ‘337 in combination with Nakao ‘874 discloses all the limitations with respect to claims 2 and 9, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874 does not specifically disclose wherein the total number of bits is 48 bits.
3GPP ‘202 teaches wherein the total number of bits is 48 bits (page 2, lines 4-12, page 3, line 23, Table 1; when the resource allocation in frequency domain contains 7 bits, TA contains 11 bits, ID contains 8 bits, and scheduling timing is 0 bits, the total number of bits in an SCI format for V2V is 48 bits).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337 and Nakao ‘874, to include 3GPP ‘202’s total of 48 bits in the SCI format. The motivation for doing so would have been to add new fields to SCI format for V2V (3GPP ‘202, page 1, Introduction).
Regarding claims 5 and 12, Sartori ‘337 in combination with Nakao ‘874 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874 does not specifically disclose wherein N is 8 bits.
3GPP ‘202 teaches wherein N is 8 bits (page 3, line 23, Table 1; time-domain resource allocation field “Time Resource Indicator” has a fixed length of 8 bits).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337 and Nakao ‘874, to include 3GPP ‘202’s resource allocation field of a fixed length of 8 bits. The motivation for doing so would have been to add new fields to SCI format for V2V (3GPP ‘202, page 1, Introduction).
	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, and further in view of 3GPP ‘011 (ERICSSON, "Contents of PSCCH forV2V over PC5", 3GPP TSG RAN WG1 Meeting #86, R1-167011, August 2016, “3GPP ‘011”).
Regarding claims 6 and 13, Sartori ‘337 in combination with Nakao ‘874 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874 does not specifically disclose wherein the number of bits to be used in the resource allocation field of the SCI format is determined depending on a number of subchannels allocated for the UE.
3GPP ‘011 teaches wherein the number of bits to be used in the resource allocation field of the SCI format is determined depending on a number of subchannels allocated for the UE (page 2, lines 3-4, Table 1; resource assignment field of the SCI format is determined depending on the number of assigned subchannels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337 and Nakao ‘874, to include 3GPP ‘011’s resource assignment field determined depending on the number of assigned subchannels. The motivation for doing so would have been to provide enhancements to sidelink communication, to support V2X (3GPP ‘011, page 1, Section 2, para 1).
11.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, further in view of 3GPP ‘011, and further in view of 3GPP ‘013 (ERICSSON, "Subchannelization and measurements for sensing for V2V over PC5", 3GPP TSG RAN WG1 Meeting #86, R1-167013, August 2016, “3GPP ‘013”).
Regarding claims 7 and 14, Sartori ‘337 in combination with Nakao ‘874 and 3GPP ‘011 discloses all the limitations with respect to claims 6 and 13, respectively, as outlined above.

3GPP ‘013 teaches wherein the subchannels comprise a plurality of contiguous resource blocks (FIG. 1, page 1, Introduction, line 8; subchannels are separate groups of adjacent resource blocks).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337, Nakao ‘874, and 3GPP ‘011, to include 3GPP ‘013’s subchannels comprising a plurality of adjacent resource blocks. The motivation for doing so would have been to reduce the problem of bandwidth fragmentation (3GPP ‘013, page 1, Section 2.1, line 1).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474